ci\DQQ-JG\LhJ;»l»J|-J--

J

a

N__..._.._._.._.._..
O'\DGO‘~JO~U'\¢L'.¢J

l\)N
N)-¢

Lh§h-D-h-l>-b-l>-DJ§-§-L-RWUJWWWWWWWW

Case 2:17-cV-00853-RSL Document 78 Filed 10/31/18 Page 1 of 4

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

MICHAEL MOI, an individual,
Plaintiff,
v.

CHIHULY STUDIO, INC., a Washington
corporation; DALE CHIHULY,
individually and as a married person;
LESLIE CHIHULY, individually and as a
married person,

Defendants.

 

CHIHULY, INC., a Washington
corporation; DALE CHIHULY,
individually,

Counterclaim-
Plaintiffs,

v.
MICHAEL MOI, an individual,

Counterclaim-
Defendant.

 

 

 

JOINT MOTION TO EXTEND NON-TRIAL
DEADLINES (NO. 2:17-CV-00853 RSL) -i

23641-0040/141816352.1

No. 2:17-cv-00853 RSL

JOINT MOTION TO EXTEND NON-
TRIAL DEADLINES

N()TE ON MOTION CALENDAR:
0ctober 31, 2018

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206.359.9000

 

M\IC’\Ul-ldw|\)»-

MMA-B-LP-PLJ>J>-l>-PWWWWWWWWWWN NNN N

 

Case 2:17-cv-00853-RSL Document 78 Filed 10/31/18 Page 2 0f4

The parties jointly move the Court to extend two dates on the current case schedule (Dkt.
#75) - the expert disclosure deadline and the discovery deadline - in order to allow the parties to
complete the necessary fact and expert discovery in an orderly fashion. This request will not
impact the trial date, the deadline for filing dispositive motions, or any other dates on the current
case schedule.

This case involves a dispute over rights to and in thousands of artistic works created over
a 15-year period. On the current case calendar, expert Witness reports are due on November 7,
2018, discovery closes on January 6, 2019, summary judgment motions are due on February 5,
2019, and trial is set for May 6, 2018.

In support of their claims and defenses, the parties have exchanged written discovery,
including conferring about and supplementing various Written responses. The parties have also
each produced documents in response to initial document production requests. Plaintiff Moi has
propounded additional discovery requests, the responses to which are currently due in late
November. Defendant Chihuly anticipates soon propounding additional discovery requests. The
parties have communicated about deposition scheduling, although no depositions have yet taken
place.

To allow the parties to complete the fact discovery necessary to allow their experts to
complete their expert analyses and reports, the parties hereby respectfully request that the Court
extend (l) the expert disclosure deadline, from November 7 to December 19, 2018 and (2) the
discovery deadline, from January 6 to February 5, 2019. No other dates on the current case
calendar would be impacted.

Good cause exists because, as shown above, the parties have demonstrated their diligence
in pursuing the discovery required to support their claims and defenses, are cooperating with
each other in that regard, and require only a modest extension of two deadlines, neither of which
impact court filing or trial dates, in order to ensure sufficient time to complete fact and expert
discovery.

Perkins Coie LLP
JOINT MOTION TO EXTEND NON-TRIAL 1201 Third Avenue’ Suite 4900

DEADLINES (No. 2;17-cv-00853 RSL) -1 Seattle, WA 98101_3099

Phone: 206.359.8000

23641-0040/141816352_1 Fax: 206.359.9000

 

oo\lO\Lh-|db~>l\)>-*

UILhL-l>A-PJ>-P-P-I>-b-D~WWWWWWWWWWNNN

 

Case 2:17-cv-00853-RSL Document 78 Filed 10/31/18 Page 3 of 4

RESPECTFULLY SUBMITTED this 3 lst day of October, 2018.

s/ Evan T. Fuller

Lincoln C. Beauregard, WSBA No. 32878
Evan T. Fuller, WSBA No. 48024
CONNELLY LAW OFFICES

2301 North 30th Street

Tacoma, WA 98403

Telephone: 253.593.5100

Facsimile: 253.593.0380

It is so ordered.

s/ William C. Rava

Harry H. Schneider, Jr., WSBA No. 9404
HSchneider@perkinscoie.com
Susan E. Foster, WSBA No. 18030
SFoster@perkinscoie.com

Will Rava, WSBA No. 29948
WRava@perkinscoie.com

Perkins Coie LLP

1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Telephone: 206.359.8000
Facsimile: 206.359.9000

Attorneys for Defendants Chihuly, Inc., Dale
Chihuly, and Leslie Chihuly and
Counterclaim-Plaintiffs Chihuly, Inc. and Dale
Chihuly

ORDER

DATED this (Sq;ay of HQNQW_V g 2018.

JOINT MOTION TO EXTEND NON-TRIAL
DEADLINES (NO. 2:17-CV-00853 RSL) - 2

23641-0040/141816352.1

/ll/Vl§(am$(

Robert S. L'asnik
United States District Judge

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206.359.9000

 

